Title: From James Madison to James Madison, Sr., 19 February 1797
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Philada. Feby. 19. 1797.
I recd. your weekly letter by the last Mail. This will shew you that I am equally punctual. Fanny puts one in my hand for my Mother.
I acquainted my brother William that I had shipped 5 Bushls. of Clover Seed by a Vessel lately sailed for Fredg. The seed is addressed to the care of Mr. Blair. I hope you will attend as well as he to the getting it up & having it sown on my farms with as little delay as possible. If no oppy. occurs, after the Vessel, the Mary Capt. Saunders, is known to have arrived, the seed must be sent for rather [than] lose time. I mentioned in my last that I wish my horses to be here by the 20 or 25 next Month, & that I hope you will be able to assist Mordecai with a horse.
By inclosing you the papers I give you all the current News. The prospect of a peace, tho’ not flattering, is less unpromising according to the latest than to prior accounts. The French continue successful with their armies. The debates in Congs about taxes will probably end in a pos[t]ponement of direct taxes, & an increase of the duties on Sugar Molasses Bohea Tea &c. Fanny has got well & unites with all of us in best affections.
